Citation Nr: 1717751	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  13-00 393A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to contaminated ground water at Camp Lejeune, North Carolina, and/or other environmental hazards.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to October 1975.  He died in September 2011.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision and April 2012 letter issued by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction over the appeal rests with the VA Regional Office (RO) in Louisville, Kentucky.  

In February 2015, the Board remanded the claim of entitlement to service connection for the cause of the Veteran's death to the Agency of Original Jurisdiction (AOJ) for further development.

The issue of entitlement to accrued benefits is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if further action is required on her part.


FINDINGS OF FACT

1.  The Veteran died on September [REDACTED], 2011, due to chronic obstructive pulmonary disease (COPD).  At the time of his death, service connection was not in effect for any disabilities.

2.  COPD did not have its onset during service and was not a result of service, to include as a result of exposure to contaminated ground water, herbicides, or other service-related environmental hazards.



CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letters sent to the appellant in February 2012 and October 2012.  

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of identified records to substantiate the claim.  VA will also provide a medical examination or obtain a medical opinion if such is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The Veteran's VA treatment records and records provided by the Social Security Administration (SSA) have been obtained, and a VA opinion was obtained with respect to any etiological relationship between the Veteran's COPD and his active service.   

The AOJ substantially complied with the Board's February 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the appeal in order to obtain the Veteran's service personnel records (SPRs) and to obtain a VA opinion with respect to the relationship between the Veteran's cause of death and his active service, to specifically include the relationship between COPD and contaminated drinking water at Camp Lejeune.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the appellant in apprising her as to the evidence needed, and in obtaining evidence as required per laws and regulations.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Service Connection for the Cause of the Veteran's Death

To establish service connection for the Veteran's cause of death, the evidence must show that a disability incurred during or as a result of service, or aggravated by service, either caused or contributed substantially or materially, to the cause of death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that the disability casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Therefore, service connection for the cause of the Veteran's death may be demonstrated by showing that his death was caused by a disability for which service connection had been established at the time of death, or for which service connection should have been established.

Service connection may be warranted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a present disability, a claimant must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran's death certificate and treatment records preceding his death clearly show that the cause of his death was COPD.  At the time of his death, service connection was not in effect for any disabilities.  

The appellant has proffered multiple theories with respect to the relationship between the Veteran's cause of death and his service; these include alleged exposure to contaminated drinking water at Camp Lejeune, North Carolina, exposure to herbicides (Agent Orange), exposure to other, unspecified, environmental hazards, and as a result of asthma which she contends resulted in his discharge from service.  Notably, the appellant has made no contention and the record does not otherwise support a finding that the Veteran's COPD was incurred during service.

	A.  Contaminated Drinking Water at Camp Lejeune

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride (VC), and other VOCs were also found to be contaminating the water-supply systems.  Fourteen diseases have been placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune.  These diseases are: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  

Additionally, effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307 and 3.309 to establish presumptive service connection for Veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953, to December 31, 1987, and who have been diagnosed with any of the following eight disabilities: adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease.  The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on that date. 

While the Veteran's SPRs confirm that he was stationed at Camp Lejeune from July 1975 to June 1975, COPD is not a listed disease that may be potentially or presumptively associated with exposure to contaminated drinking water at Camp Lejeune.

Nonetheless, a VA opinion was obtained to identify any potential relationship between the Veteran's COPD and exposure to contaminated drinking water.  In a November 2016 report, a VA examiner gave the opinion that the Veteran's COPD was not related to or caused by exposure to contaminated drinking water at Camp Lejeune.  The examiner concluded that the Veteran clearly had COPD which had not been reported as a consequence of exposure to the four solvents at issue [(TCE), (PCE), benzene, and (VC)] in the evaluation.

In reaching this opinion, the examiner cited to reports from the National Heart, Lung, and Blood Institute, the American Lung Association, and the Mayo Clinic, which all concluded that cigarette smoking was the leading cause of COPD.  The examiner further cited to a report from the Institute of Medicine which conducted an extensive review of the literate and looked at solvent exposure and an increase risk of various health effects and concluded that there was limited/suggestive evidence of an association between high-level exposure to mixtures of organic solvents and reactive airways dysfunction syndrome, which would be evidence with exposure and could persist for months or years.  Thus, there was inadequate/insufficient evidence to determine whether an association exists between exposure to the specific organic solvents under review or solvent mixtures and persistent respiratory symptoms or impairment after cessation of exposure.

The examiner further cited to a 2009 study conducted by the National Research Council of the National Academies, which looked at the potential health effects of exposure to contaminated groundwater at Camp Lejeune, however a search of the report revealed no references to COPD, and no conclusions regarding respiratory symptoms or impairment.  Additionally, the examiner noted that the Agency for Toxic Substances and Disease Registry website on health effects linked with solvent exposure at Camp Lejeune, did not identify COPD as a reported health problem in people in any age group from any source of exposure to TCE, PCE, benzene, or VC.  

The examiner observed that the Veteran was diagnosed with COPD in approximately the year 2000, after having had at least a 30 pack/year smoking history, and he concluded that there was no evidence to attest to the Veteran having any ongoing respiratory symptoms between his enlistment in 1974 and the later diagnosis in 2000.  Accordingly, in the absence of short term, low level, solvent exposure being identified as a risk factor for the development of COPD, especially 25 years later and the absence of findings of an increased incidence of COPD developing in individuals exposed to the water at Camp Lejeune, and in the presence of a large smoking history, with smoking accounting for 85-90 percent of cases of COPD in the U.S., the examiner gave the opinion that the Veteran's COPD was not due to or related to his exposure to CLCW.

The examiner's opinion was fully informed, fully articulated, and well-reasoned.  The examiner reviewed multiple sources of competent and relevant medical literature, had full access to the Veteran's treatment records and treatment history and provided a clear opinion that the Veteran's COPD was not the result of exposure to contaminated drinking water at Camp Lejeune.  As a result, the Board cannot make a finding that the Veteran's COPD was the result of exposure to contaminate drinking water at Camp Lejeune.

	B.  Exposure to Herbicides and other Environmental Hazards

The Board notes that service connection may also be established on a legal presumption based on herbicide exposure where a veteran served on active duty in the Republic of Vietnam during the Vietnam era and has a certain listed disability.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Such a Veteran is presumed to have been exposed to herbicides during service unless there is affirmative evidence to the contrary.  See id.; see also McCartt v. West, 12 Vet. App. 164, 166 (1999).

Here, however, the Veteran did not serve in Vietnam as any point during his service.  VA's Adjudication Procedures Manual, M21-1MR, contemplates possible exposure to herbicides in locations other than Vietnam, including on the Korean Demilitarized Zone, Thailand, and Johnston Island.  See M21-1MR, IV.ii.1.H.  Notably, however, the Veteran did not have confirmed foreign service or service on Johnston Island.  Nonetheless, the M2-1MR also provides that when exposure to herbicides is alleged, that a letter should be sent to the claimant requesting approximate date, location(s), and nature of allege exposure to herbicides.   See M21-1MR, IV.ii.1.H.7.a.  The AOJ requested information pertaining to the Veteran's claimed herbicide exposure from the appellant in a November 2012 letter, however, the appellant did not respond.  Rather, in an August 2013 statement, the appellant appeared to shift focus to her contention that the Veteran was exposed to contaminated drinking water.

With respect to the appellant's allegation that the Veteran's COPD was the result of exposure to other environmental hazards, she reported in her May 2012 notice of disagreement (NOD) that the Veteran's COPD was the result of exposure to chemicals during service.  While the AOJ requested information from the appellant regarding the Veteran's exposure to chemicals, including approximate dates, locations, and circumstances of exposure, in the October 2012 notice letter, the appellant did not respond to the AOJ inquiries.  Thus, the Board is without basis to find that the Veteran was exposed to Agent Orange or other chemicals or environmental hazards during service.

In view of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides or other chemicals or environmental hazards while on active duty.  Consequently, any evidence or contention indicating that he may have developed COPD as a result of exposure to herbicides or other chemicals is not probative and constitutes mere conjecture.  Cf. 38 C.F.R. §§ 3.307, 3.309(e).  

	C.  Asthma

VA laws and regulations provide that a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1132 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b) (2016).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.306 (2016).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Notably, however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306.

In explaining the meaning of an increase in disability, the United States Court of Appeals for Veterans Claims (Court) has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  The increase, however, need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Review of the Veteran's service treatment records (STRs) confirms that his March 1974 entrance examination noted a history of childhood asthma.  He reported that his last asthma attack was at five years; however, it is unclear whether this was referring to a last attack at five years prior to the examination or at five years of age.  While continuing STRs reflect treatment for sinus congestion and chest pain in August 1974, and cough symptoms in January 1975 and October 1975, there is no indication that he suffered from asthma or other chronic respiratory symptoms during active service.  

While the appellant has contended that the Veteran was discharged from active duty as a result of his asthma, review of his STRs and SPRs confirms that he received a medical discharge from active service as a result of third degree bilateral pes planus.  

Post-service VA treatment records reveal that the Veteran was again assessed with active asthma in June 2003.  An August 2003 discharge summary noted that he had had a history of asthma which resolved in early adulthood but that his shortness of breath had returned over the last few years.  

In the November 2016 VA opinion, the VA examiner noted that prior to service, the Veteran reportedly had not had an asthma attack since at least 1969, and that there was no indication of specific respiratory complaints, recurrence of asthma, or chronic shortness of breath, in his STRs or SPRs; but only mentions of shortness of breath accompanying acute upper respiratory illness symptoms.  Again, the examiner noted that there was no objective evidence that the Veteran had complained of any respiratory problems between 1975 and approximately the year 2000.  

Without reaching a clear determination as to whether the Veteran's asthma contributed substantially or materially to his cause of death, based on the foregoing, the Board finds that while the asthma was noted on his entrance examination and preexisted his entry into active service, the preponderance of the evidence is against finding that the preexisting asthma worsened beyond its natural progression during service.  As noted by the November 2016 VA examiner, other than few instance of shortness of breath accompanying acute upper respiratory illness symptoms, there was no indication of specific respiratory complaints, recurrence of asthma, or chronic shortness of breath, noted in any of the Veteran's STRs or SPRs.  The evidence fails to even show temporary or intermittent flare-ups of the Veteran's preexisting asthma during service.

As such, the absence of any in-service complaint, finding, or reference to treatment for asthma or related symptoms weighs against a finding that the preexisting asthma increased in severity during active service or even that symptoms of respiratory dysfunction increased during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

Where the preexisting asthma was noted at service entrance, and the weight of the lay and medical evidence, including the Veteran's own contemporaneous histories and complaints, indicates that the preexisting asthma did not increase in severity during service, the weight of the evidence demonstrates no aggravation of the asthma by active service.  As the preponderance of the evidence is against a finding of worsening during service, the presumption of aggravation does not arise in this case; thus, there is no burden on VA to rebut such presumption (by clear and unmistakable evidence).  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Where aggravation by service of the preexisting asthma is not demonstrated, a preponderance of the evidence is against a finding that the Veteran's asthma was aggravated by service.  

Where there is no evidence that the Veteran's COPD was incurred during service, and where it cannot be shown to be a result of service, either by way of exposure to contaminated drinking water, or exposure to herbicides or other chemicals or environmental hazards, and where asthma was not aggravated by service, the preponderance of the evidence is against the appellant's claim for service connection for the Veteran's cause of death.  The appeal, therefore, must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


REMAND

The AOJ denied the appellant's claim for accrued benefits by way of an April 2012 notification letter.  In a letter received from the appellant in January 2013, however, she contended that the Veteran did have a claim for benefits pending at the time of his death, and thereby expressed disagreement with the April 2012 AOJ decision.  The Board accepts this statement as a timely NOD with the denial of the accrued benefits claim.  Before the Board can consider the claim on appeal, however, it is required to remand it for issuance of a statement of the case.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issue of entitlement to accrued benefits.  This issue should not be certified or returned to the Board unless a timely substantive appeal is submitted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


